Citation Nr: 0612046	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  95-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for low 
back pain.

2. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION


The veteran had active military service from August 1963 to 
October 1971.

This matter came before the Board of Veterans' Appeals on 
appeal from a July 1995 decision by a hearing officer at the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence to reopen previously 
denied claims of entitlement to service connection for a low 
back condition and a right knee disorder.

The veteran testified at a video conference hearing before 
the undersigned member of the Board in September 1998.

In a January 2003 decision the Board declined to reopen the 
veteran's applications to reopen his previously denied claims 
for service connection for low back pain and arthritis of the 
right knee.  The veteran appealed.  In November 2003, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board decision and granted a joint motion for 
remand based on VA's failure to satisfy the notice 
requirements mandated by the Veterans Claims Assistance Act 
of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In September 2004, the Board remanded the case to the RO for 
further action in accordance with the Court's order.  The 
action requested in the Board's remand having been 
accomplished, the case is again before the Board for 
appellate consideration.  Regrettably, for reasons that will 
be explained below this case must again be remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.
.  
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The provisions of the 
VCAA apply to claims to reopen.  See Quartuccio, 16 Vet. App. 
at 186.  

In a decision issued on March 31, 2006, Kent v. Nicholson, 
No. 04-181, the Court noted that VA's obligation under the 
VCAA to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service connection 
claim may be affected by the evidence that was of record at 
the time that the prior claim was finally denied.  The new-
and-material-evidence regulation that was in effect at the 
time of the July 1995 rating decision defined "new" to mean 
evidence "not previously submitted to agency decisionmakers 
. . . [that] is neither cumulative nor redundant."  
"Material evidence" was defined to mean evidence that 
"bears directly and substantially upon the specific matter 
under consideration" and "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1995); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Generally, a claim for service connection is denied because 
there is either no evidence on one or more of the three 
elements needed to establish service connection or 
insufficient evidence on one or more of these elements.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, when a 
claimant seeks to reopen a previously denied claim, material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or some 
combination or variation of the above three situations.  The 
Court held in Kent that, in the context of a claim to reopen 
a previously denied claim for service connection, the VCAA 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The Court 
further held that the failure to provide notice of what 
constitutes material evidence in this context would generally 
be the type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  

The VCAA letter furnished the veteran in September 2004 
pursuant to the Court's and the Board's remands did not meet 
the more stringent requirements more recently set forth by 
the Court in Kent.  Accordingly, the Board's consideration of 
the issues in appellate status at this time would constitute 
prejudicial error.  Therefore, the case as to these issues 
must again be remanded so that the RO may provide the veteran 
with notice that complies with the criteria elaborated by the 
Court in Kent.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1. The RO should ensure that all 
notification and development procedures 
set forth in the VCAA are fully complied 
with and satisfied.  This includes 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of his claims and the evidence, 
if any, the RO will obtain for him.  The 
notification should include notice of the 
specific evidence necessary to constitute 
new and material evidence to reopen the 
veteran's claim for service connection 
for low back pain and service connection 
for arthritis of the right knee. pursuant 
to Kent v. Nicholson.  The RO should also 
advise him that he should submit any 
relevant evidence in his possession 
concerning his claims.  

2.  Then the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be provided a supplemental statement of the case, and 
the appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995). 

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






